Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Daimler AG (DE 102011012904 A1) is the closest prior art of record.  Daimler AG teaches a vehicle system having a bicycle lock including a first wheel support 10 for a first wheel of a bicycle and an actuator used to move the first wheel support along a rail 101 or 102 mounted to a bus.  However, Daimler AG does not teach a processor programmed to receive a bicycle slot reservation message, assign the bicycle slot reservation message to a bicycle slot of the bus, command the bicycle lock associated with the bicycle slot to an unlocked position, detect a bicycle placed in the bicycle slot, and command the bicycle lock to a locked position, including commanding the actuator to move the first wheel support along the rail mounted to the bus.  The prior art of record does not teach or make obvious Daimler AG’s vehicle system in combination with said processor.  Oviatt (US Pub.  No. 2017/0043827) teaches a bicycle lock 100 with a processor (i.e.; a control panel) programmed to receive a bicycle slot reservation message, assign the bicycle reservation message to a bicycle slot (defined by 120), command the bicycle lock associated with the bicycle slot to an unlocked position, detect a bicycle placed in the bicycle slot, and command the bicycle lock to a locked position.  However, Oviatt’s processor does not command the actuator to move the first wheel support along a rail mounted to a bus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381.  The examiner can normally be reached on Monday-Friday, 10:00AM-5:00PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stanton L Krycinski/Primary Examiner, Art Unit 3631